By the Court, Sawyer, J.:
There can be no doubt that the “Railroad Interest Tax,” collected under section six of the Act of April 25th, 1863, to authorize the City and County of Sacramento to subscribe to the capital stock of the Central Pacific Railroad Company, (Laws 1863, p. 449,) when collected, constituted a part of the “ Special Fund, to be called the Railroad Fund,” to be paid out solely in payment of the interest on said bonds, and the redemption of said bonds; or that, under the provisions of section seven of said Act, “ Whenever, at any time after the payment of, or providing for the July interest on said bonds, there shall be in the Railroad Fund a sum of two thousand dollars, or upward, remaining after the payment of the interest then due on said bonds, it is the duty of the Treasurer of said city and county to advertise # * for sealed propo-
sals for the redemption of said bonds,” in all respects as therein provided. The language of that section is too plain to admit of a plausible argument in favor of any other construction.
If these moneys could, under any circumstances, be transferred to the Redemption Fund, under the provisions of section thirty-eight of “ An Act providing for the government of the *666County of Sacramento,” passed April 25th, 1863, it could only take place after all claims against such fund (the ‘Railroad Fund ’) have been paid.” (Laws 1863, p. 515, Sec. 38.) And that could not happen till all bonds presented for redemption, upon a proper advertisement of proposals, in pursuance of section seven of the Railroad Act, had been redeemed as therein required. The transfer of the balance in question to the “ Redemption Fund,” provided for in the charter, in the mode shown by the record, is an unauthorized diversion of the moneys from the purposes to which they had been appropriated by law.
The applicant, we think, is entitled to his writ. A peremp-' tory mandate is awarded, in pursuance of the prayer of the petition.